Citation Nr: 0939778	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
spot on lungs and bronchitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from February 14, 1949 to 
June 3, 1949. 

`This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

When the case was last before the Board in October 2007, the 
Veteran's claim seeking entitlement to service connection for 
asbestosis, claimed as spot on lungs and bronchitis was 
remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not suffer from asbestosis, any 
restrictive lung disease, or any asbestos-related diseases.

2.  The Veteran does not suffer from recurrent or chronic 
bronchitis.

3.  The Veteran's emphysema was not present during active 
service and is not etiologically related to active service.

4.  The Veteran suffers no current disability from his 
inactive pulmonary tuberculosis.

5.  The Veteran's current respiratory disorder involving 
cough, phlegm, and dyspnea was not present during active 
service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
asbestosis, claimed as spot on lungs and bronchitis, have not 
been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in January 2003, June 2007, 
and November 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, June 
2007 and November 2007 notice letters informed the Veteran as 
to disability ratings and effective dates.  

Since the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in August 2009, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a pulmonary disability, characterized as 
asbestosis, spot on lungs, and bronchitis.  Specifically, he 
contends that this disability began in service and that he 
has had ongoing symptoms since service.

The service treatment records note that at service entry the 
Veteran indicated that he had previously had pneumonia.  
Chest X-ray study was negative.  Approximately three months 
into his period of active service, he was seen for 
inflammation of nasal and pharyngeal mucosa.  There was also 
enlargement of the anterior cervical lymph nodes bilaterally.  
The Veteran was treated with antibiotics and his acute 
symptoms cleared up.  Tuberculin test was negative.  In fact, 
all physical signs of tuberculosis were consistently 
negative, with the exception of the chest plate.  The 
diagnosis was tuberculosis, pulmonary, chronic, inactive, 
bilateral, manifested by 80 small calcified nodules in each 
lung.  It was recommended that the Veteran be discharged 
because of the tuberculosis diagnosis.  It was determined 
that because of the way the tuberculosis presented, it was 
not incurred in the line of duty.  Instead, it was determined 
to have existed prior to service, during childhood.

The post-service medical evidence includes an October 1994 
letter from J. McAtee, M.D., which notes that X-rays revealed 
scarification of the lungs.  Dr. McAtee felt that the 
scarification was not on the basis of asbestos, but on the 
basis of probable granulomatous disease, probable old histo.  
Pulmonary stress test was recommended due to the fact that 
the Veteran had hypertension, dyspnea, and because he was 
slightly overweight.  

An October 1995 letter from a private pulmonary care 
physician notes that current stress test demonstrated poor 
physiologic conditioning, but no signs of desaturation.  X-
rays from one year earlier showed diffuse nodularity 
consistent with asbestos exposure.  Physiological impairment 
appeared to be minimal.  

Private medical records from 1998 note seasonal allergies.  
An October 1999 private medical record notes that lungs were 
clear to auscultation bilaterally and there were bilateral 
breath sounds.  No respiratory diagnosis was rendered.  

A December 2002 VA treatment record indicates that the 
Veteran exhibited fatigue, poor breathing, and chronic 
dyspnea on exertion.  Examination of the lungs was normal.  
The assessment was allergies.

The report of a February 2003 VA examination notes that the 
Veteran worked as an electrician after service until 1990.  
He complained of significant shortness of breath on physical 
exertion since the mid 1950s; however, he continued to work.  
He complained of increasing shortness of breath for the past 
three years.  He indicated that walking more than one block 
causes significant shortness of breath.  He also complained 
of lung congestion and occasional productive cough.  He 
revealed that he used to smoke half a pack of cigarettes a 
day over a 40 year period.  He quit smoking 10 years ago.  He 
stated that he may have been exposed to asbestos both in the 
service and after, while working as an electrician.  Physical 
examination revealed that the lungs were clear to 
auscultation with normal breath sounds.  There was no 
evidence of kyphoscoliosis or pectus excavatum.  Pulmonary 
function tests revealed mild restrictive disease with normal 
Dsb.  Chest X-ray studies revealed multiple bilateral 
granulomatous spots along with calcification in hilar nodes.  
No active lung disease or evidence of asbestosis was noted in 
the chest X-ray.  The X-ray study report indicates no acute 
disease.  

A January 2004 VA treatment record notes that the Veteran 
complained of allergy symptoms and severe rhinitis.  
Examination revealed decreased chest examination, but clear.  
The assessment was allergies and chronic obstructive 
pulmonary disease (COPD).  

May 2004 and November 2004 VA treatment record notes that 
chest examination was clear.  The assessment was allergies 
and COPD.  In June 2005, the Veteran complained of sinus 
drainage and cough.  

A July 2009 VA examination report notes that the Veteran 
reported a several year history of dyspnea with exertion, 
which has been progressive.  He reported a cough with phlegm 
every few hours, and asthma his whole life.  He denied 
pneumonia, recurrent bronchitis, and hemoptysis.  He reported 
allergies to anything airborne.  The examiner noted that the 
claims file was reviewed.  On examination, chest was 
bilaterally symmetric and respirations were regular and 
rhythmic.  Lungs were clear without wheezes or crackles.  
Pulmonary function tests revealed mild obstruction with air 
trapping and a moderate diffusion impairment.  Chest X-ray 
revealed no acute infiltrate or pleural effusion.  There were 
no definite calcified pleural plaques.  There were numerous 
calcified granulomata, and hilar and mediastinal 
calcifications.  The diagnoses included the following:  no 
restrictive lung disease; no objective findings of asbestos-
related diseases; no clinical evidence of recurrent or 
chronic bronchitis; mild obstructive lung disease 
(emphysema), more likely than not caused by or related to 
tobacco smoke, not caused by or related to asbestos exposure; 
and pulmonary tuberculosis, preexisting service, inactive 
with asymptomatic calcified granulomas, no objective 
residuals.  The examiner opined that the Veteran's symptoms 
of cough and phlegm are likely related to environmental 
allergies.  The Veteran's dyspnea with exertion is likely the 
combined effect of emphysema and deconditioning of natural 
aging.

With respect to the Veteran's claim that he is entitled to 
service connection for asbestosis, spot on lungs, and/or 
bronchitis, the Board first notes that the Veteran has no 
current diagnosis of asbestosis, asbestos-related disease, or 
bronchitis.  Therefore, those aspects of the claim fail on 
that basis.

The current medical evidence does show that the Veteran has 
emphysema, symptoms of cough and phlegm, as well as dyspnea.  
However, there is no evidence of any of these problems in 
service or until many years thereafter, and the only medical 
opinion of record is against the claim.  In this regard, the 
July 2009 VA examiner stated that the emphysema is more 
likely than not due to tobacco smoke.  The examiner even 
specifically added that the emphysema is not caused by or 
related to asbestos exposure.  Additionally, the examiner 
stated that the symptoms of cough and phlegm are related to 
environmental allergies.  Moreover, the examiner opined that 
the dyspnea is likely caused by the combined effect of 
emphysema and deconditioning due to natural aging.  In sum, 
none of the Veteran's currently diagnosed respiratory 
disorders is etiologically related to active service.

Regarding the Veteran's claim for service connection for spot 
on the lungs, the Board notes that the chest X-ray study at 
service entry was negative.  However, within three months of 
service, he was diagnosed with inactive tuberculosis.  Based 
upon the presentation of the tuberculosis, service physicians 
determined that it was a recoccurrence, and that it 
preexisted service, having its onset during childhood.  The 
Veteran disputes that the tuberculosis preexisted service.  

The Board notes that the July 2009 VA examiner agreed that 
the tuberculosis preexisted service.  Therefore, the evidence 
clearly and unmistakably shows that the tuberculosis 
preexisted service.  However, regardless of whether it 
preexisted service, none of the evidence shows that there has 
ever been residual disability of the inactive tuberculosis.  
Notably, the July 2009 VA examiner stated that it was 
inactive with asymptomatic calcified granulomas, with no 
objective residuals.  Without evidence of a current 
disability, service connection must fail.  [Essentially, the 
medical evidence shows that the inactive tuberculosis, which 
preexisted service, has not increased in severity whatsoever 
since service.  None of the post-service medical records 
shows complaints of or findings related to the inactive 
tuberculosis.  Therefore, there is no evidence of aggravation 
of such.  Moreover, as stated above, there is no evidence of 
a current disability from such condition.]

In essence, the evidence linking a respiratory disorder to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced respiratory symptoms since military service, the 
evidence fails to support his recollections.  Moreover, he is 
not competent to render a diagnosis or provide a statement 
concerning medical causation.  Importantly, although there is 
evidence of inactive tuberculosis in service (which clearly 
and unmistakably preexisted service and was not aggravated 
thereby), there is no current diagnosis of any objective 
residuals of the inactive tuberculosis, and no opinion 
linking this condition or any other respiratory disorder to 
military service has been presented.


ORDER

Service connection for asbestosis, claimed as spot on lungs 
and bronchitis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


